
	

114 HR 2383 IH: Nutritious Options for Meals Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2383
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Rice of South Carolina (for himself, Mr. McClintock, Mr. Blum, Mr. Jones, Mrs. Miller of Michigan, Mr. Byrne, Mr. Weber of Texas, Mr. Cook, Mr. Rohrabacher, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to change the eligible foods allowed for purchase under
			 the Supplemental Nutrition Assistance Program (commonly known as SNAP).
	
	
 1.Short titleThis Act may be cited as the Nutritious Options for Meals Act of 2015. 2.AmendmentSection 3(k)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)(1)) is amended by striking any food the first place it appears and all that follows through consumption the last place it appears, and inserting the following: a supplemental food of the kind prescribed by the Secretary under section 17(b)(14) of the Child Nutrition Act of 1966, or lean meat or poultry as prescribed by the Secretary,.
		
